Title: From Thomas Jefferson to Gouverneur Morris, 8 May 1801
From: Jefferson, Thomas
To: Morris, Gouverneur


               
                  Dear Sir
                  Washington May 8, 1801.
               
               Your favor of the 8th. Apr. found me at Monticello on a short visit to make some arrangements preparatory to my removal here. I returned on the 30th. and have taken time to examine into the state of our furniture funds. after procuring all other more essential articles I think there will be about 4000. D. which might be better invested in plate than in more perishable articles. if therefore it would answer your views to divide the set, we could take to that amount. terrines, casseroles, dishes, are the articles most desireable, forks & spoons the least so, because we have enough of them. it is not impossible but that our fund may by good management go to the whole; but I do not think it would be safe to count on it. if you are disposed to divide the set, it would depend on what you would propose to do with what we do not take, whether the whole had as well come here or not. because if the residue is destined for the mint, it might go to it from here, and that would enhance the chance of our funds proving competent to take the whole. on this view of the subject you will be so good as to decide whether to [send] hither all, a part, or none. it should be ensured, & come by a known captain, addressed to John Barnes George town, or to myself here. it should come also without delay, as we propose to absent ourselves from this place during the two sickly months, say August & September.
               
               We have nothing interesting from abroad more than you see in the papers. Dr Stevens having desired to return, I have appointed mr Lear to take his place. it is a difficult, tho’ only a consular mission, & the person ought to possess the confidence of the English, French, Toussaint & ourselves—I believe I shall have to advertise for a Secretary of the Navy. Genl. Smith is performing the duties gratis, as he refuses both commission & salary, even his expences, lest it should affect his seat in the H. of R. he will probably have every thing compleatly [disposed] according to the directions of the law by the last of June. accept assurances of my friendly consideration & respect
               
                  
                     Th: Jefferson
                  
               
            